Citation Nr: 1749547	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 12-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of head injury.

2. Entitlement to service connection for residuals from head injury.

3. Entitlement to service connection for equilibrium disorder, to include as secondary to residuals of head injury.

4. Entitlement to service connection for migraine headaches, to include as secondary to residuals of head injury.

5. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of head injury.

6. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to January 1984.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied the issues of entitlement to service connection for head injury, equilibrium disorder, migraine headaches, and major depression disorder, as well as a rating decision dated October 2009 by the RO in St. Louis, Missouri which denied the issues of service connection for tinnitus. Jurisdiction over the issue of service connection for tinnitus was later transferred to the Chicago RO. 

Concerning the Veteran's claim for service connection for major depression disorder claimed as depression and/or anxiety, the Board notes that the record reflects various diagnostic impressions. Since the scope of a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly as a single claim of entitlement to service connection for an acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of head injury, is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. An unappealed August 1984 rating decision denied service connection for residuals from head injury.

2. Evidence received since the August 1984 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for residuals from head injury.

3. The weight of the competent evidence shows that the Veteran's in-service head injury sustained on October 31, 1982 was incurred as a direct result of an act of willful misconduct.

4. An equilibrium disorder is not shown to be related to military service, or to have been caused or aggravated by a service-connected disability.

5. A migraine headache disorder is not shown to be related to military service, or to have been caused or aggravated by a service-connected disability.

6. Tinnitus was not manifested during service or within one year of separation of service and is not otherwise related to military service.


CONCLUSIONS OF LAW

1. The August 1984 rating decision which denied service connection for residuals from head injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the August 1984 rating decision is new and material, and the Veteran's claim of entitlement to service connection for residuals from head injury is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for residuals from head injury have not been met. 38 U.S.C.A. § § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.1(m), (n), 3.301, 3.303 (2016).

4. The criteria for service connection for equilibrium disorder, to include as secondary to residuals of head injury, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for migraine headaches, to include as secondary to residuals of head injury, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated January 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The August 1984 rating decision denied service connection for residuals from head injury. The RO found that the Veteran's claimed residuals from head injury were not related to active duty service because there were, in pertinent part, no treatment records reflecting a current diagnosis of the claimed residual disabilities. Since this decision became final, the Veteran has submitted VA and private medical treatment records which note a diagnosis of residuals from head injury. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for residuals from head injury. Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the claim for residuals from head injury is reopened. 

III. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability. 38 C.F.R. § 3.310 (a). Secondary service connection may also be established for a disability which is aggravated by a service connected disability. 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. Wallin v. West, 11 Vet. App. 509 (1998).

a. Residuals from Head Injury

The Veteran claims he suffers from residuals from a head injury which occurred during service.

It is not disputed that the Veteran sustained an in-service head injury in October 1982. At that time, the Veteran's service treatment records show treatment for head trauma, and a January 1983 Medical Board report detailed the Veteran struck his head after falling from his bed. The Veteran went back to bed after the incident and sought medical treatment the following day. The report further states that the Veteran was noted as being grossly intoxicated and stuporous, having suffered a left frontal contusion of the brain and a small shift in the midline with lacerations to the face and head. A blood alcohol test was not taken. The Veteran does not deny the use of alcohol at the time of the incident.

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C.A. § 105 (a)). This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs. See Holton, 557 F.3d at 1367. 

The simple drinking of an alcoholic beverage is not of itself willful misconduct. The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct. If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin. 38 C.F.R. § 3.301 (c)(2). Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct. See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

In February 2016, an Administrative Decision and Line of Duty Determination found that the Veteran's head injury occurred after falling from his bed as a result of intoxication. The RO stated that the Veteran's personnel records made notes of alcohol related incidents such as reprimand and disciplinary actions for driving while under the influence of alcohol, assault, and resisting arrest. Furthermore, the RO noted that the Veteran refused alcohol abuse rehabilitation after he admitted to having an alcohol problem. The RO thereby determined that the injury was a result of willful misconduct and was thus not incurred in the line of duty.

The Board concurs with this finding and agrees that the evidence shows the Veteran's actions meet the definition of willful misconduct as set forth in 38 C.F.R. § 3.1(n) (2016). Evidence confirms that the Veteran did sustain head trauma from his October 1982 injury; however, this injury is shown by the preponderance of the evidence to be the result of willful misconduct. His military personnel records reflect civil citations for misuse of alcohol prior to enlistment, confirm his refusal to participate in formal alcohol rehabilitation in October 1983, and confirm alcohol-related misbehavior counseling in December 1983. In many written statements the Veteran admits to the use of alcohol while in active service, and he does not deny the use of alcohol immediately preceding his October 1982 head injury. Furthermore, medical treatment records note the Veteran was thought to be grossly intoxicated when he sought medical care for his head injury. Thus, there is no entitlement under the law to the benefit sought. Accordingly, the claim of entitlement to service connection for residuals from head injury must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

b. Equilibrium Disorder and Migraine Headaches

The Veteran contends that he suffers from an equilibrium disorder and migraine headaches which are secondary to his in-service head injury.

As noted above, service treatment records reflect evidence of a head injury which occurred October 1982. The report of the incident notes residual headaches as a result of that head injury, and the Veteran contends that his equilibrium disorder is as a result of his head injury. As discussed above, this injury was found to have occurred as a result of willful misconduct and thus not in the line of duty, and therefore cannot be service connected. Thus, service connection for an equilibrium disorder and for migraine headaches cannot be granted on a secondary basis. Alternatively, the Board will examine whether direct service connection for an equilibrium disorder and migraine headaches is warranted. 

Service treatment records are silent concerning an equilibrium disorder and migraine headaches outside of the October 1982 incident found to be due to willful misconduct and thus not in the line of duty. 

A VA examination in April 2016 diagnosed balance disturbance related to diabetes insipidus. The examiner recorded the Veteran's reports of lightheadedness which lead to fainting a couple of times per week. The Veteran reported onset of these symptoms in 1984 as well as 2004 when he was diagnosed with diabetes insipidus. The examiner found there was no positive finding for cervico-genic dizziness or imbalance, and his impression was that any dizziness and imbalance was secondary to the Veteran's non-service-connected diabetes insipidus. The examiner concluded that it was less likely than not that the Veteran's balance problems were related to his claimed head injury, and instead stated that currently known science and symptomatology confirmed dizziness as a symptom of diabetes insipidus. 

Another VA examination dated April 2016 confirmed diagnosis of a migraine headache condition. The examination also records the Veteran's reports of headaches that occur three to four times a week and are five to six minutes in duration that had onset beginning late 1984 after military service. He further reported headaches that were associated to light and sound sensitivity with occasional nausea. The examiner found that the history and presentation of the claimed migraine headache condition did not correspond to the incidence of traumatic injury and was thus less likely than not related to or the result of or aggravated by traumatic brain injury. The examiner further opined that the migraine headaches were associated with currently known science and symptomatology of the Veteran's non-service-connected diabetes insipidus. 

Medical treatment notes reflect the Veteran's continued complaints of dizziness and headaches. The treatment notes do not give an etiological opinion for his equilibrium disorder or migraine headaches. The Board notes a treatment record dated August 2003 in which the Veteran reported chronic headaches as a result of a prior motor vehicle accident.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's assertion of an etiological link between active service and his current equilibrium disorder and migraine headaches. The Veteran's medical records do not show a consistent diagnosis of an equilibrium disorder or migraine headaches since service. To the extent that the Veteran himself contends that his conditions are directly related to service, the Board finds that he is not competent to render such an etiology opinion. The Veteran is competent to report dizziness and migraine headaches, and as noted above, under certain circumstances a layperson is competent to identify a simple medical condition. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). However, the etiology of migraine headache and dizziness is not something that a lay person is competent to identify. Where, as here, there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service, or is otherwise related to active duty. 

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for equilibrium disorder and migraine headaches on a direct basis. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

c. Tinnitus

The Veteran asserts that he suffers from tinnitus, or ringing in the ears, and claims that this is etiologically linked to his active service. 

The Veteran's service treatment records as well are silent for reports of, or treatment for, tinnitus or ringing in the ears. VA medical treatment records are silent regarding tinnitus or ringing in the ears except for one record dated September 1984 which reflects the Veteran complaining of ringing in his left ear. Tinnitus was not diagnosed at this time. 

The Board notes that the Veteran has not provided any evidence describing his in-service noise exposure or any medical treatment records reflecting complaints of or treatment for tinnitus. With regards to his assertions that his current tinnitus is due to service, the Board finds the appellant's lay statements are of no probative value. Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether the appellant has current tinnitus that is a result of service, such falls outside the realm of common knowledge of a lay person. See Jandreau. Importantly, the Board notes in that connection that the Veteran has not asserted that he has had continuous symptoms of tinnitus since service. Thus, the Board finds that service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303 (b).

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307 (a), for tinnitus, as an organic disease of the nervous system. Here, the competent and credible evidence does not show that the Veteran has been diagnosed with tinnitus or that tinnitus symptoms manifested within one year after his separation. There is no documented evidence of the Veteran's tinnitus symptoms, and the Veteran did not specifically state when he noticed his tinnitus symptoms after service. Therefore, the Board concludes that the Veteran is also not entitled to presumptive service connection for his tinnitus.

As the most probative evidence shows the Veteran not to have tinnitus that was incurred during service or within a year of discharge from service or that is otherwise related to service, the preponderance of the evidence is against the claim, and it must be denied. See Gilbert.

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for tinnitus. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. As such, service connection for tinnitus is denied.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals from head injury has been received, the application to reopen this claim is granted.

Entitlement to service connection for residuals from head injury is denied.

Entitlement to service connection for equilibrium disorder, to include as secondary to residuals of head injury, is denied.

Entitlement to service connection for migraine headaches, to include as secondary to residuals of head injury, is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. Though the Veteran's basis of contention for service connection for an acquired psychiatric disorder as secondary to a head injury cannot be substantiated as the head injury occurred not in the line of service, the claim must still be reviewed to determine if service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran was afforded a VA examination for his claimed acquired psychiatric disorder in April 2016. However, the examiner based her examination of the Veteran on the criteria and presence of posttraumatic stress disorder (PTSD). The Veteran's initial claim was for depression and/or anxiety. Medical treatment records reflect diagnoses of mood disorder and anxiety disorder. While the examiner found that the Veteran did not meet the DSM-5 criteria for PTSD, she did not give an opinion on the diagnosis or etiology of depression, mood disorder, or anxiety disorder. 

In light of the above considerations, the Board concludes that an additional medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5103A (West. 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full mental evaluation in order to determine the current diagnosis or diagnoses of any acquired psychiatric disorder found to be present. The examiner must provide a medical nexus opinion with respect to any acquired psychiatric disorder found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's acquired psychiatric disorder and must discuss the medical probabilities that any such disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination for his claimed acquired psychiatric disorder. The record, including a complete copy of this remand, must be made available to each examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner must accomplish the following:

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder, to include depression, mood disorder, and anxiety disorder, had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service. The examiner must specifically consider all lay statements given by the Veteran.

A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation, then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


